      5:21-cv-00902-RBH              Date Filed 07/29/21            Entry Number 27              Page 1 of 4




                                     UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF SOUTH CAROLINA
                                         ORANGEBURG DIVISION

    Lecephrus Pierce,             )                        Civil Action No.: 5:21-cv-00902-RBH
                                  )
          Petitioner,             )
                                  )
    v.                            )                        ORDER
                                  )
    Warden Bryan K. Dobbs,        )
                                  )
          Respondent.             )
    ______________________________)

           United States Magistrate Judge Kaymani D. West, issued a Report and Recommendation (“R

    & R”) recommending dismissing Petitioner’s § 28 U.S.C. 2241 petition without prejudice.1 See

    ECF No.19. This matter is before the Court for review of Petitioner Lecephrus Pierce’s “Response

    to Magistrate’s Report and recommendation; And a Legal Request for Transfer to an Art. III Court

    exercising Constitutional Authority.” See ECF No. 24. The Court adopts the R & R.

                                                    Standard of Review

           The Magistrate Judge makes only a recommendation to the Court. The Magistrate Judge's

    recommendation has no presumptive weight, and the responsibility to make a final determination

    remains with the Court. Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court must conduct

    a de novo review of those portions of the R & R to which specific objections are made, and it may

    accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

    recommit the matter with instructions. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

1
          This matter was referred to the Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule
73.02(B)(2)(c) (D.S.C.). The Court is mindful of its duty to liberally construe Petitioner's pro se filings. See Erickson
v. Pardus, 551 U.S. 89, 94 (2007) (recognizing “[a] document filed pro se is to be liberally construed” (internal
quotation marks omitted)). But see United States v. Wilson, 699 F.3d 789, 797 (4th Cir. 2012) (“Although courts must
liberally construe the claims of pro se litigants, the special judicial solicitude with which a district court should view
pro se filings does not transform the court into an advocate.” (internal citations, quotation marks, ellipsis, and
brackets omitted)).
      5:21-cv-00902-RBH             Date Filed 07/29/21            Entry Number 27             Page 2 of 4




           The Court must engage in a de novo review of every portion of the Magistrate Judge's report

    to which objections have been filed. Id. However, the Court need not conduct a de novo review

    when a party makes only “general and conclusory objections that do not direct the [C]ourt to a

    specific error in the [M]agistrate [Judge]’s proposed findings and recommendations.” Orpiano v.

    Johnson, 687 F.2d 44, 47 (4th Cir. 1982). In the absence of specific objections to the R & R, the

    Court reviews only for clear error, Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

    Cir. 2005), and the Court need not give any explanation for adopting the Magistrate Judge's

    recommendation. Camby v. Davis, 718 F.2d 198, 199–200 (4th Cir. 1983).

                                                        Discussion

           In 2017, Petitioner pled guilty before this Court to possession of cocaine with intent to

    distribute and use or possession of a firearm during or in furtherance of a drug trafficking offense,

    and he was sentenced to 79 months imprisonment. See United States v. Pierce, C/A No.: 4:17-cr-

    256-RBH (D.S.C. March 20, 2018), ECF Nos. 76 & 96.2 Petitioner filed an appeal challenging his

    convictions and sentence, and the Fourth Circuit Court of Appeals affirmed the judgment. Id. at

    ECF Nos. 94 & 104. On July 15, 2019, Petitioner filed a pro se motion to vacate judgment under 28

    U.S.C. § 2255. Id. at ECF No. 117. Petitioner’s motion was denied, and Petitioner did not appeal

    the denial. Id. at ECF No. 145.

           The Magistrate Judge recommends dismissing Petitioner’s § 2241 petition because he cannot




2
          This court takes judicial notice of Petitioner’s prior cases. See Colonial Penn Ins. Co. V. Coil, 887 F.2d
1236, 1239 (4th Cir. 1989) (“The most frequent use of judicial notice of ascertainable facts is in noticing the content
of court records.”) (citation omitted).

                                                               2
      5:21-cv-00902-RBH             Date Filed 07/29/21            Entry Number 27              Page 3 of 4




    satisfy the savings clause in 28 U.S.C. § 2255(e),3 and, thus, the Court lacks jurisdiction to consider

    the petition. See ECF No. 19 at 3–5. Petitioner does not specifically object to the Magistrate

    Judge’s recommendation.4 Regardless, the Court has conducted a de novo review and agrees with

    the recommendation of the Magistrate Judge that the Court lacks jurisdiction to consider Petitioner’s

    § 2241 petition because Petitioner cannot meet the second prong of the In re Jones5 and U.S. v.




3
         28 U.S.C. § 2255(e) provides a prisoner may challenge his conviction and/or sentence in a traditional writ
of habeas corpus pursuant to § 2241 if a § 2255 motion would be “inadequate or ineffective to test the legality of his
detention.”
4
           Petitioner has filed a “Response to Magistrate’s Report and recommendation; And a Legal Request for
Transfer to an Art. III Court exercising Constitutional Authority.” See ECF No. 24 (docketed by the Clerk’s office
as Objection to Report and Recommendation). Petitioner argues he is being "illegally incarcerated by a court that
does not have Article III constitutional authority to enter any judgments" and his case should be transferred "to an
Article III Constitutional Court exercising Article III Constitutional authority." See ECF No. 24 at 1. This argument
is without merit as this Court is a United States District Court and the undersigned is a judge of this Court. See
Patton v. United States, 255 F. Supp. 3d 1182, 1185 (N.D. Ala. 2017) (outlining a history of the federal judiciary
that resulted in the United States District Courts having plenary jurisdiction as a result of Acts of Congress pursuant
to Article III). Therefore, Petitioner's Petition to Transfer is denied.
5
        In Re Jones, 226 F.3d 328, 333–34 (4th Cir. 2000) provides the following criteria must be met to
demonstrate that a § 2255 motion is inadequate or ineffective to test the legality of a prisoner’s detention:

                  (1) at the time of conviction, settled law of this circuit or the Supreme Court
                  established the legality of the conviction; (2) subsequent to the prisoner’s direct
                  appeal and first § 2255 motion, the substantive law changed such that the
                  conduct of which the prisoner was convicted is deemed not to be criminal;
                  (3) the prisoner cannot satisfy the gatekeeping provisions of § 2255 because the
                  new rule is not one of constitutional law.

                                                               3
      5:21-cv-00902-RBH             Date Filed 07/29/21            Entry Number 27             Page 4 of 4




    Wheeler6 tests.7

                                                        Conclusion

           After a thorough review of the record in this case, the Court adopts and incorporates herein

    the Magistrate Judge’s R & R [ECF No. 19]. Accordingly, the Court DISMISSES this action

    without prejudice and without requiring Respondent to file a return. The Court DENIES

    Petitioner’s Petition to Transfer.

           IT IS SO ORDERED.



    Florence, South Carolina                                                s/ R. Bryan Harwell
    July 29, 2021                                                           R. Bryan Harwell
                                                                            Chief United States District Judge




6
         United States v. Wheeler, 886 F.3d 415, 428–29 (4th Cir. 2018) provides that the following criteria must
be met to demonstrate that a § 2255 motion is inadequate or ineffective to test the legality of a prisoner’s sentence:

                   (1) at the time of sentencing, settled law of this circuit or the Supreme Court
                   established the legality of the sentence; (2) subsequent to the prisoner’s direct
                   appeal and the first § 2255 motion, the aforementioned settled substantive law
                   changed and was deemed to apply retroactively on collateral review; (3) the
                   prisoner is unable to meet the gatekeeping provisions of § 2255(h)(2) for second
                   or successive motions; and (4) due to this retroactive change, the sentence now
                   presents an error sufficiently grave to be deemed a fundamental defect .
7
          Regardless, the Court notes the decision in United States v. Davis, 139 S.Ct. 2319 (2019) would not benefit
Petitioner. Title 18 U.S.C. § 924(c)(1)(A) is applicable to sentences for "any person who, during and in relation to
any crime of violence or drug trafficking crime . . . for which the person may be prosecuted in a court of the United
States, uses or carries a firearm, or who, in furtherance of any such crime, possesses a firearm.” (emphasis added).
In Davis, the Supreme Court found the residual clause in § 924(c)(3)(B) defining a crime of violence is
unconstitutionally vague and therefore void. 139 S.Ct. at 2336. However, as Petitioner pled guilty to using or
possessing a firearm during or in furtherance of a drug trafficking crime and not a crime of violence, Davis does not
apply.

                                                               4
